  Case 21-01017-JDW           Doc 3     Filed 07/02/21 Entered 07/02/21 13:13:13                Desc Summons
                                                 Page 1 of 2
                                                                                                      CM/ECF cmpsum
                                                                                                       (Rev. 12/21/16)

                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF MISSISSIPPI

In Re:   Kenneth Downing                                  )                   Case No.: 21−11026−JDW
         Debtor(s)                                        )                   Chapter: 13
                                                          )
                                                          )
                                                          )


Kenneth Downing                                          )                    Adversary Proceeding No.:
Plaintiff(s)                                             )                    21−01017−JDW
    vs.                                                  )
Reliant Loan Servicing, LLC and Fay Servicing, LLC       )
Defendant(s)                                             )


                               SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall submit a motion or answer to the complaint within 35 days.

                                          Shallanda J. Clay, Clerk of Court
                                               U.S. Bankruptcy Court
                                          Northern District of Mississippi
                                        Cochran U.S. Bankruptcy Courthouse
                                              703 Highway 145 North
                                                Aberdeen, MS 39730

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                                               William F. Schneller
                                                    P.O. Box 417
                                              Holly Springs, MS 38635

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.


                                                              Shallanda J. Clay
                                                              Clerk, U.S. Bankruptcy Court




           (Seal of the U.S. Bankruptcy Court)
Date of Issuance: 7/2/21
  Case 21-01017-JDW            Doc 3        Filed 07/02/21 Entered 07/02/21 13:13:13              Desc Summons
                                                     Page 2 of 2
                                                 CERTIFICATE OF SERVICE



I, ______________________________________(name), certify that service of this summons and a copy of the

complaint was made on ___________________________(date) by:

   Mail service: Regular, first class United States mail, postage fully pre−paid addressed to:



   Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:



   Residence Service: By leaving the process with the following adult at:



    Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed to
the following officer of the defendant at:



   Publication: The defendant was served as follows: (Describe briefly)



    State Law: The defendant was served pursuant to the laws of the State of ___________________________, as
follows: (Describe briefly)



If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am, and
at all times during the service of process was, not less than 18 years of age and not a party to the matter concerning
which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.




           ______________________________                                __________________________________
                        Date                                                          Signature

                              Print Name


                              Business Address


                              City                               State            Zip
